Exhibit 10.3
Altra Holdings, Inc.
Executive Severance Policy
Effective November 1, 2008
Plan Document and Summary Plan Description
1. Purpose and Administration.
          The Altra Holdings, Inc. Executive Severance Policy (the “Policy” or
“Plan”) became effective November 1, 2008 (the “Effective Date”) following
approval by the Personnel and Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of Altra Holdings, Inc. (the “Company”). The
Policy is intended to provide certain executives of the Company who are in a
position to contribute materially to the success of the Company with Severance
Benefits if they are separated from employment with the Company as set forth
herein.
          The Company shall have sole authority in its sole and absolute
discretion to interpret, apply and administer the terms of the Plan and to
determine eligibility for and the amounts of benefits under the Plan, including
the interpretation of ambiguous Plan provisions, determination of disputed facts
or application of Plan provisions to anticipated circumstances, in each case, in
its sole and absolute discretion. The Company’s decision on any such matter in
its sole and absolute discretion shall be final and binding. The Company is both
the Plan Sponsor and Plan Administrator of the Plan for purposes of ERISA and
shall have responsibility for complying with any ERISA reporting and disclosure
rules applicable to the Plan. The Plan Administrator may at any time delegate
any other named person or body, or reassume therefrom, any of its fiduciary
responsibilities or administrative duties with respect to the Plan. The Company
is also the named fiduciary of the Plan within the meaning of ERISA, with the
power to act in its sole and absolute discretion with respect to the review of
claims for benefits under the Plan that are denied. The Company may contract
with one or more persons to render advice or services with respect to any
responsibility it has under the Plan. Subject to the limitations of the Plan,
the Company shall from time to time establish such rules, regulations or
guidelines as it may determine are necessary or appropriate for the operation
and administration of the Plan.
2. Definitions.
          As used in this Policy, the following terms shall have the respective
meanings set forth below:
a. “Cause” means (i) Participant’s material breach of the terms of any agreement
between Participant and the Company; (ii) Participant’s willful failure or
refusal to perform his or her material duties required pursuant to his or her
employment; (iii) Participant’s willful insubordination or disregard of the
legal directives of the Board, or any senior executive to whom Participant
reports, which are not inconsistent with the scope, ethics and nature of
Participant’s duties and responsibilities; (iv) Participant’s engaging in
misconduct which has a material adverse impact on the reputation, business,
business relationships or financial condition of the Company; (v) Participant’s
commission of an act of fraud or embezzlement against the Company or any of its
subsidiaries; or (vi) any conviction of, or plea of guilty or nolo contendere
by, Participant with respect to a felony (other than a traffic violation), a
crime involving moral turpitude, fraud or misrepresentation; provided, however,
that Cause shall not be deemed to exist under any of clauses (i), (ii) or
(iii) unless Participant has been given reasonably detailed written notice of
the grounds for such Cause and Participant has not effected a cure within twenty
(20) days of the date of receipt of such notice.
b. “Code” means the Internal Revenue Code of 1986, as amended.
c. “Company” means Altra Holdings, Inc. and its affiliates including its wholly
owned subsidiary Altra Industrial Motion, Inc., or any successor to those
entities. For purposes of this Policy, the term “affiliate” means any entity
controlling, controlled by, or under common control with the Company.
d. “Date of Termination” means (i) the effective date on which the Participant’s
employment by the Company terminates pursuant to a Qualifying Separation as
specified in a prior written notice by the Company or the Participant, as the
case may be, to the other, or (ii) if the Participant’s employment by the
Company terminates by reason of death, the date of death of the Participant.
e. “Disability” means that at the time the Participant’s employment is
terminated, he or she has been unable to perform the duties of his/her position
for a period of six consecutive months as a result of the Participant’s
inability due to physical or mental illness.

1



--------------------------------------------------------------------------------



 



f. “Participant” means each of the senior executives of the Company who are
selected by the Committee for coverage by this Policy. As of the adoption date
of the Policy, Participants shall include the officers and executives set forth
on Appendix A. The Committee and/or the Board shall have the ability to amend
Appendix A to add or remove Participants at its discretion.
g. “Plan” means the Altra Holdings, Inc. Executive Severance Policy, effective
November 1, 2008.
h. “Plan Administrator” means Altra Holdings, Inc.
i. “Qualifying Separation” means a termination of employment (within the meaning
of “separation from service,” as defined in Section 1.409A-1(h) of the Final
Treasury Regulations) from the Company (and its affiliates) but specifically
excludes, without limitation, termination of employment due to Cause, death,
Disability, or termination by the Participant.
j. “Separation Agreement” means an effective agreement prepared by the Company,
executed by the Participant and returned to the Company within the time period
requested by the Company. It shall contain (a) typical provisions concerning
termination of employment (including, without limitation, provisions regarding
noncompetition, nonsolicitation, nondisparagement and confidential and
proprietary information), (b) a statement that Severance Benefits under this
Policy are conditioned upon the Company’s receipt of such agreement, and (c) a
release (in a form to be determined by the Company) by the Participant of the
Company from any liability or obligation (excluding any indemnification to which
the Participant may be entitled pursuant to the Company’s Amended and Restated
Certificate of Incorporation, By-Laws and any coverage under directors and
officers, professional, fiduciary or errors or omissions policies that benefit
the Participant) to the Participant. To be effective, the Separation Agreement
shall not have been revoked by the Participant within the time permitted under
applicable state and federal laws.
k. “Severance Benefits” mean the benefits set forth in Section 4.
l. “Severance Pay” means the salary continuation payments under Section 4 of
this Policy.
3. Eligibility.
          This Policy applies to the Participants as defined herein and
supersedes and replaces all other policies and plans with respect to severance.
Notwithstanding the foregoing, in the event a Participant enters into a written
agreement with the Company regarding severance, including without limitation a
change in control agreement, the terms and conditions of such written agreement
shall control with respect to the circumstances covered by such agreement. For
avoidance of doubt, in the event a Participant incurs a Qualifying Separation
not covered by the express terms of any written agreement with the Company
(e.g., a Qualifying Separation not covered by a Change in Control Agreement),
Participant shall continue to be eligible to receive benefits under this Policy.
4. Severance Benefits.
          The Company will, subject to the terms of the Policy, provide
severance benefits as set forth in this Section 4 to all Participants who have
experienced a Qualifying Separation from the Company

  a.   Severance Pay. The Company will continue to pay to Participant his or her
regular annual base salary as in effect on Participant’s last day of employment
(“Base Salary”) for a period of twelve (12) months following the Date of
Termination or until commencement of new employment, whichever is earlier
(“Severance Period”). Notwithstanding the foregoing, during the applicable
revocation period of a Participant’s Separation Agreement, the severance
payments that would otherwise have been paid during such time shall be paid as
soon as administratively feasible following the lapsing of such revocation
period. Subject to the foregoing, the Company shall pay to the Participant
severance on regular paydays of the Company to the extent administratively
feasible. The Severance Pay will be made less applicable withholdings and
deductions.     b.   Medical and Dental Benefits. The Company will continue to
provide Participant, for a period of twelve (12) months following the Date of
Termination or until commencement of new employment providing substantially
similar benefits, whichever is earlier, with coverage under the Company’s group
medical and dental insurance plans, provided the Company is able to provide such
benefits to Participant under its existing plans and arrangements. Participant
shall continue to contribute his or her portion of the premium for such
benefits,

2



--------------------------------------------------------------------------------



 



      deducted via payroll. Upon completion of the 12 month period, Participant
shall be eligible for COBRA continuation, at full cost to the Participant.    
c.   Equity Awards. The rights regarding the Participant’s equity awards shall
continue to be governed by the agreements, instruments and stock plan governing
such equity awards.     d.   Separation Agreement. A Participant must execute an
effective Separation Agreement (a form of which is attached hereto as
Appendix B) within 30 days of a Qualifying Separation in order to receive
Severance Benefits. Severance Benefits shall cease upon the Participant
violating any provision of his or her Separation Agreement, or any
post-termination obligations under his or her employment agreement (if any).

5. Non-Exclusivity of Rights.
          The terms of this Policy shall not prevent or limit the right of a
Participant to receive, prior to a Qualifying Separation, any base salary,
retirement or welfare benefit, perquisite, bonus or other payment provided by
the Company to the Participant, except for such rights as the Participant may
have specifically waived in writing. Amounts that are vested benefits or which
the Participant is otherwise entitled to receive under any other benefit, policy
or program provided by the Company shall be payable in accordance with the terms
of such policy or program.
6. Amendment; Termination.
          This Policy, including the designation of those who qualify as
Participants, may be amended or terminated by the Committee at any time. No such
termination or amendment shall affect the rights of any Participant whose
employment has been terminated as a result of a Qualifying Separation, or who is
then receiving Severance Benefits at the time of such amendment or termination.
If a Participant dies after signing the Separation Agreement and prior to
receiving all of the Severance Pay to which he or she is entitled pursuant to
the Policy, payment shall be made to the beneficiary designated by the
Participant to the Company or, in the event of no designation of beneficiary or
the death of the beneficiary, then to the estate of the deceased Participant.
7. 409A Compliance.
          Each payment under the Plan shall be treated as a separate payment
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the treasury regulations and other guidance promulgated or issued thereunder
(“Section 409A”). Notwithstanding the foregoing, if all or any portion of the
severance payment and/or benefits due under the Plan are determined to be
“non-qualified deferred compensation” subject to Section 409A and the Company
determines that the Participant is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code and the other guidance promulgated
thereunder), then such severance payment and/or benefits shall commence no
earlier than the first day of the seventh month following Participant’s
termination of employment. Any payment or benefit delayed by reason of the prior
sentence shall be paid in a single lump sum on the first day immediately
following the end of such required delay period in order to catch up to the
original payment schedule.
8. Non-Assignability.
          Severance Benefits pursuant to the Policy shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt thereof by a Participant; and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void; and the Company shall not be liable
in any manner for, or subject to, the debts, contracts, liabilities, engagements
or torts of any person entitled to any Severance Benefits under this Policy.
9. No Employment Rights.
          This Policy does not constitute a contract of employment for a
particular term or length between any Participant and the Company, nor does it
in any way alter any Participant’s status as an employee-at-will who may be
terminated with or without cause for any reason or no reason at all except a
reason prohibited by law.

3



--------------------------------------------------------------------------------



 



10. Governing Law.
          The terms of the Policy, to the extent not preempted by federal law,
shall be governed by and construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts (without regard to its conflict of laws
principles) including all matters of construction, validity and performance.
11. ERISA Rights.
          The Plan is an “employee welfare benefit plan” subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Any employee or
former employee of the Company who believes that he or she has not been provided
with benefits otherwise due under the Plan are “participants” of the Plan.
Participants in the Severance Plan are entitled to certain rights and
protections under ERISA. ERISA provides that all employee welfare benefit plan
participants shall be entitled to:

  (a)   Receive Information About the Plan and its Benefits.

  (i)   Examine, without charge, at the Company’s locations, all documents
governing the Plan, including the updated Plan Document and Summary Plan
Description and a copy of the latest annual report (Form 5500 Series) filed by
the plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.     (ii)  
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including the updated Plan Document and
Summary Plan Description and copies of the latest annual report (Form 5500
Series). The Plan Administrator may make a reasonable charge for the copies.

  (b)   Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the Plan. The people who operate the Plan, called
``fiduciaries’’ of the Plan, have a duty to do so prudently and in the interest
of you and other Plan participants. No one, including the Company or its
employees, may discriminate against a participant in any way to prevent a
participant from obtaining a benefit or exercising his or her rights under
ERISA.     (c)   Participants’ Rights.

  (i)   If a participant’s claim for severance benefit is denied or ignored, in
whole or in part, the participant has a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules, pursuant to the Claims
Procedures given below.     (ii)   Under ERISA, there are steps a participant
can take to enforce the above rights. For instance, if the participant requests
a copy of Plan documents or the latest Form 5500s from the Plan and does not
receive them within 30 days, the participant may file suit in a Federal court.
In such a case, the court may require the Plan Administrator to provide the
materials and pay the participant up to $110 a day until he or she receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If a participant has a claim for benefits
which is denied or ignored, in whole or in part, the participant may file suit
in a state or Federal court. If it should happen that a participant is
discriminated against for asserting his or her rights, the participant may seek
assistance from the U.S. Department of Labor, or he or she may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If the participant is successful, the court may order the person the participant
had sued to pay the costs and fees. If the participant loses, the court may
order the participant to pay the costs and fees, for example, if it finds that
the participant’s claim is frivolous.

  (d)   Assistance with Participants’ Questions. If a participant has any
questions about the Plan, the participant should contact the Plan Administrator.
If a participant has any questions about his or her rights under ERISA, or if a
participant needs assistance in obtaining documents from the Plan Administrator,
the participant should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in the telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue

4



--------------------------------------------------------------------------------



 



      N.W., Washington, D.C. 20210. A participant may also obtain certain
publications about his or her rights and responsibilities under ERISA by calling
the publications hotline of the Employee Benefits Security Administration.

12. Claims Procedure.
          If an employee or former employee believes that he or she has not been
provided with benefits otherwise due under the Plan, then the employee or former
employee (“Claimant”) may file a claim for benefits (“Claim”) under this
procedure with the Company’s Human Resources Department at Altra Holdings, Inc.,
14 Hayward Street, Quincy, Massachusetts 02171 or its delegate. Such Claim must
be made within ninety (90) days after the date the Claimant knows or should have
known that he/she is not entitled to benefits under the Plan. Upon submitting a
Claim, the Claimant may (1) submit written comments, documents, records, and
other information relevant to his or her claim and (2) obtain, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to his or her claim. Normally, upon receipt of a
Claim, the Plan Administrator will provide written notice of its decision on the
Claim within ninety (90) days. However, if special circumstances require
additional time, the Claimant will be notified of that fact within ninety
(90) days, and the Plan Administrator will make a decision on the Claim within
one hundred eighty (180) days of the date the Claimant’s Claim was received. If
no decision is provided within the ninety (90)- or one hundred eighty (180)-day
periods described in this paragraph, the Claim will be deemed to have been
denied.

  (i)   If a Claimant makes such Claim and the Plan Administrator denies the
Claim in whole or in part, the Plan Administrator shall give the Claimant
written notice of such decision setting forth the following:

  (A)   The specific reason or reasons for the denial;     (B)   References to
the specific Plan provisions on which the decision was based;     (C)   A
description of any additional material or information required to make the
Claimant’s Claim acceptable, with a statement of why such material or
information is required;     (D)   A description of the Plan’s procedures, and
the time limits applicable to those procedures, to follow if the Claimant wishes
to have the denied Claim reviewed;     (E)   Notice that the Claimant may obtain
free of charge, copies of all documents, records and other information relevant
to the Claimant’s Claim; and     (F)   A statement that the Claimant has the
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review.

  (ii)   Any Claimant may appeal a determination or denial of a Claim for
benefits as described in (a) above by making a written request to the Plan
Administrator for such a review within sixty (60) days after the Claimant
receives notice that the Claim has been denied (or within sixty (60) days after
the date the Claim is deemed denied) in whole or in part (“Appeal”). Such Appeal
should set forth all of the grounds upon which the Appeal is based and any facts
in support thereof, and should set forth any issues or comments which the
Claimant deems relevant to the Appeal.     (iii)   Upon submitting an Appeal,
the Claimant may submit written comments, documents, records, and other
information relevant to his or her Appeal. The Plan Administrator shall take
such submissions into account in rendering a decision on the Appeal without
regard to whether such information was submitted or considered in the initial
benefit determination.     (iv)   Additionally, in reviewing the Appeal, the
Plan Administrator may require the Claimant to submit, within ten (10) days of
its written notice, such additional facts, documents or other evidence as the
Plan Administrator in its sole discretion deems necessary or advisable in making
its review.     (v)   The Plan Administrator will review Claimant’s Appeal and
normally will notify the Claimant of its final decision within sixty (60) days
after it receives Claimant’s Appeal. However, in special circumstances, the Plan
Administrator may need additional time to make a final decision. By notifying
the Claimant of such special circumstances that require additional time, and of
the date

5



--------------------------------------------------------------------------------



 



      by which the decision can be expected, the Plan Administrator may take up
to an additional sixty (60) days (for a total of one hundred twenty (120) days)
to make a decision regarding the Appeal. If no decision is reported within the
sixty (60)- or one hundred twenty (120)-day periods described in this paragraph,
the initial denial of the claim will be deemed to have been affirmed. The
decision of the Plan Administrator on any Appeal shall be final and conclusive
upon all persons if supported by substantial evidence.     (vi)   The period of
time within which a final decision related to the Appeal is required to be made
shall begin at the time an Appeal is filed in accordance with the procedures of
the Plan, without regard to whether all the information necessary to make such
decision accompanies the filing. In the event that a period of time is extended
as permitted due to a Claimant’s failure to submit information necessary to
decide a Appeal, the period for making a final decision regarding the Appeal
shall be tolled from the date on which the notification of the extension is sent
to the Claimant until the date on which the Claimant responds to the request for
additional information.     (vii)   If the Plan Administrator denies a
Claimant’s Appeal in whole or in part, the Plan Administrator shall give the
Claimant written notice of the final decision setting forth the following:

  (A)   The specific reason or reasons for the denial;     (B)   References to
the specific Plan provisions on which the decision was based;     (C)   A
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records, and other
information relevant to the Claimant’s Appeal; and     (D)   A statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA.

      A Claimant or his or her legal representative may further appeal the Plan
Administrator’s final decision by filing an action in a federal court of
competent jurisdiction, provided that such action is filed no later than ninety
(90) days after receipt of a final decision by the Claimant or his or her legal
representative. The agent for service of process in connection with the Plan is
the Director of Human Resources located at Altra Holdings, Inc., 14 Hayward
Street, Quincy, Massachusetts 02171, and legal process can also be served on the
Plan Administrator at the same address.     (viii)   Notwithstanding the above,
completion of the claims procedures described in this Section 12 is a condition
precedent to the commencement of any legal or equitable action in connection
with a claim for benefits under the Plan by a Claimant or any other individual
or entity, unless the Plan Administrator, in its sole discretion, waives
compliance with such Claim procedures as a condition precedent

     13. Miscellaneous.
          a. Taxes and Withholding. As a condition to any payment or
distribution pursuant to the Policy, the Company may require a Participant to
pay such sum to the Company as may be necessary to discharge its obligations
with respect to any taxes, assessments or other governmental charges imposed on
property or income received by the Participant thereunder. The Company may
deduct or withhold such sum from any payment or distribution to the Participant.
          b. Right to Offset. Notwithstanding any provisions of the Policy to
the contrary, the Company may offset any amounts to be paid to a Participant
(or, in the event of the Participant’s death, to his beneficiary or estate)
under the Policy against any amounts that such Participant may owe to the
Company.
          c. Severability. If any provision of the Policy is determined to be
invalid, illegal or unenforceable, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Policy, such provision shall be stricken, and the
remainder of the Policy shall remain in full force and effect.

6



--------------------------------------------------------------------------------



 



14. Important Information About the Plan.

  •   The Plan is established and maintained by Altra Holdings, Inc.     •   The
Employer Identification Number (EIN) is 61-1478870.     •   The Plan Number is
501.     •   The Plan is administered directly by the Plan Administrator. The
Plan Administrator has the authority to control and manage the operation of the
Plan. The Plan Administrator may terminate, suspend, withdraw or amend the Plan,
in whole or in part, at any time, subject to the applicable provisions of the
Plan.     •  
The Plan Administrator is: Altra Holdings, Inc.
14 Hayward Street
Quincy, MA 02171
    •   The agent for service of legal process is Altra Holdings, Inc.     •  
The Plan of benefits is financed by the Employer.     •   The date of the end of
the Plan Year is December 31, 2008.



7



--------------------------------------------------------------------------------



 



Appendix A
The Participants under the Policy shall include the following officers and
executives of the Company:

1.   VPGM Gearing and Belted Drives   2.   VPGM Global Couplings   3.   VPGM
Electric Clutch Brakes   4.   VPGM Bearings and Overrunning clutches   5.   VPGM
Heavy Duty Clutch Brakes   6.   VP Global Sales   7.   VP Marketing and Business
Development   8.   VP Human Resources   9.   VP and General Counsel   10.   VP
Finance

8



--------------------------------------------------------------------------------



 



Appendix B
SEPARATION AGREEMENT
     THIS AGREEMENT, made and entered into this the ___day of
                    , 200_, by and between Altra Holdings, Inc. (hereinafter
referred to as “the Company”) and                                         ,
(hereinafter referred to as “the Employee”):
     WHEREAS the Employee and the Company agree that as of [Date], (hereinafter
referred to as the “Effective Date”) the employment relationship between them
will terminate, and this Agreement will become effective as set forth herein;
     WHEREAS the Employee and the Company agree that it is in the best interest
of each that the terms and conditions of the Employee’s termination of
employment be expressly set forth and that the severance payments and benefits
to be provided by the Company be similarly set forth; and,
     NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter made by the Employee and the Company and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged by the Employee and the Company, it is agreed that:

  1.   As of the Effective Date the Employee will perform no further services
for the Company, and his status as an employee of the Company will cease.     2.
  After the Effective Date the Company shall provide the following payments and
benefits to the Employee:

  a.   Executive Severance Policy Benefits Exchanged Contingent upon the
Employee’s Execution of this Severance Agreement and Release         Upon
execution of this Waiver and Release, the Company will provide Employee with
Severance Pay as described in the Executive Severance Policy effective as of
November 1, 2008. The Company will pay the severance as salary continuation,
payable immediately following the Revocation Period described below in paragraph
6(c). Required tax and other withholdings shall be deducted from such payment.  
  b.   Medical and Dental Benefits         Upon execution of this Waiver and
Release, the Company will continue to provide Employee with medical and dental
benefits as described in the Executive Severance Policy effective as of
November 1, 2008.

  3.   In consideration of the Company’s agreement to provide the Employee with
the payments and benefits listed in Paragraph 2, Employee, his heirs, executors,
legal representative, administrators, successors and assigns, fully discharges,
releases the Company (including its officers, directors, managers, supervisors,
and or agents), and any parent or affiliated companies (including their
officers, directors, managers, supervisors, or agents), as to all administrative
charges, lawsuits, causes of action, employment contracts, demands, and claims
for damages whatsoever that he now has or now may have in law or equity,
including, but not limited to, all claims pertaining to or arising out of his
employment, any term, condition or privilege of his employment, or the
termination of his employment, and any claims arising under any state of federal
statutory or common law, such as Title VII or the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C.§ 2000e, et seq.; the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C.§§ 621-634; the Americans With Disabilities Act (“ADA”),
42 U.S.C.§ 12101 et seq.; the Employee Retirement Income Security Act (“ERISA”),
29 U.S.C.§ 1001 et seq.; the Consolidated Omnibus Budget

 



--------------------------------------------------------------------------------



 



      Reconciliation Act (“COBRA”), 29 U.S.C. § 1161 et seq.; wage payment laws,
and common law claims of wrongful termination, personal injury, breach of
contract, or other wrongful act or omission. This Agreement is not intended to
waive any claims that may arise after the date the Agreement is executed.

  4.   The parties agree that the Company had no prior legal obligation to make
the additional payments that have been exchanged for the promises made by
Employee in this Agreement.     5.   Employee acknowledges that he possesses
sufficient education and experience to fully understand the terms of this
Agreement as it has been written, the legal and binding effect of this
Agreement, and the exchange of benefits and payments for promises hereunder.    
6.   Notification under the Older Workers Benefit Protection Act

  a.   Time to consider this Agreement. Employee acknowledges that he has been
provided with a copy of this Agreement and has been given twenty-one
(21) consecutive days in which to review and consider the Agreement.     b.  
Legal counsel. Employee is advised by the Company to consult with legal counsel
and to seek a clarification of any of the terms of the Agreement prior to
signing this Agreement.     c.   Revocation. The Employee acknowledges that he
has a period of seven (7) calendar days following his signing of this Agreement
to revoke this Agreement (the “Revocation Period”). Any such revocation of the
Agreement must be made by the Employee and delivered to the CFO of TB Wood’s
Incorporated, Chambersburg, PA. Any revocation hereunder shall not affect the
Company’s termination of the Employee’s employment.     d.   When the terms
become effective. The terms of the Agreement shall become final and binding only
upon expiration of the Revocation Period provided in subparagraph 6(c) above. No
payments shall be made under paragraph 2(a) until the Agreement becomes final
and binding upon the parties.

  7.   The Employee agrees that the only consideration for signing this
Agreement are the terms stated or identified in this Agreement or its
attachments and that no other promises or assurances of any kind have been made
to him by the Company, its attorneys, or any other person as an inducement to
sign this Agreement. Therefore, this Agreement, together with its exhibits and
attachments, constitutes the entire understanding of the parties, and no
representation, promise, or inducement not included herein shall be binding on
the parties.     8.   The Employee understands and agrees that the Company’s
obligation to perform under this Agreement is conditioned upon the Employee’s
performance of all agreements, releases, and covenants to the Company as set
forth herein.     9.   The Agreement shall inure to and be binding upon the
parties hereto, their respective heirs, legal representative, successors, and
assigns.     10.   This Agreement shall be construed in accordance with the laws
of the Commonwealth of Massachusetts, except where federal law may apply.    
11.   This Agreement does not constitute an admission of any wrongdoing by the
Company.     12.   The parties agree that the provisions of this Agreement shall
be deemed severable and that the invalidity or unenforceability of any portion
of any provision shall not affect the validity or

2



--------------------------------------------------------------------------------



 



      enforceability of other portions of such provisions. Such provisions shall
be appropriately limited and given effect to the extent that they may be
enforceable.     13.   This Agreement may not be changed orally, but only by a
subsequent agreement in writing signed by the parties.     14.   Employee agrees
to retain in strict confidence and not to use for any purpose whatsoever or
divulge, disseminate or disclose to any third party any proprietary, financial
or other confidential information relating to the Company, its business, or its
business records that Employee may recall from his employment with the Company.
The Employee further agrees that the provisions of this Agreement are
confidential and that the terms of this Agreement, including but not limited to
the amount of any payments made as outlined in paragraph 2 above, will not be
divulged or disclosed in any manner whatsoever to any person other than his
attorney in a legally recognized privileged communication; except that the
Employee may communicate the terms of this Agreement to his accountant or tax
return preparer to the extent necessary in preparing his [200_] tax return or to
receive relevant tax advice, and to members of his immediate family, but
Employee shall be responsible for any disclosures by such persons as though they
were made by him. Employee also may make such disclosures as are required by a
valid, enforceable subpoena, a court of law with jurisdiction to compel
Employee’s testimony, or any governmental body with authority to compel Employee
to answer questions about the Agreement. The Employee agrees that this paragraph
is a material provision of their Agreement and that a breach of this term will
release Company from any further obligation under the Agreement and entitle the
Company to recover all monetary consideration furnished by the Company pursuant
to this Agreement and any other damages that it may establish.     15.   The
Employee further states that he has carefully read this Agreement, knows the
contents thereof, has had the opportunity to consult legal counsel if he so
wishes, and signs the same of his own free act.     16.   The Employee agrees to
refrain from making any derogatory comments to any member of the media or any
other public comment to any other third party concerning the Company or any
current or former officers, employees, directors, shareholders or affiliates
(including, without limitation, its parent corporation) of the Company. In
consideration of the foregoing, the Company agrees to refrain from making any
derogatory comment about the Employee to any third party (including, without
limitation, any prospective employer) and shall provide oral references upon
request and a mutually agreed upon letter of reference.     17.   It is
understood and agreed that all files, papers, memoranda, letters, handbooks and
manuals, facsimile or other communications that were written, authorized,
signed, received or transmitted during or prior to Employee’s employment and any
Company property (including, without limitation, any computer hardware or
software, or other communications equipment) in Employee’s possession are and
remain the property of the Company and, as such, are not to be removed from the
Company’s offices. In addition, any such materials or property which may be in
Employee’s possession, but which are not in the Company’s offices, are to be
returned.     18.   In consideration of the Company’s agreement to provide the
Employee with the payments and benefits listed in Paragraph 2, Employee
covenants and agrees for a period of twelve months (12) from the Effective Date
of this Agreement not to directly or indirectly enter into the employ of or
assist in any manner (including but not limited to acting as a consultant,
independent sales representative or distributor, with the exception of an
established, multi-line distributor) any direct competitor to the Company.      
19.   In consideration of the Company’s agreement to provide the Employee with
the payments and benefits listed in Paragraph 2, Employee covenants and agrees
for a period of twelve (12) months from the Effective Date of the Agreement not
to, for himself or any person, firm, partnership, corporation, or other entity,
(a) solicit, interfere with, or endeavor to cause any Employee to leave the
employment of the Company, or (b) induce or attempt to induce any such Employee
to breach an employment agreement with the Company.  

[Remainder of page intentionally blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereby execute this Agreement as
follows:

                      Acknowledged and Accepted:        
 
                                 
 
  Name   Date    
 
                    For the Company:        
 
                                 
 
  By:           Date                      
 
                   
 
      Its:            
 
         
 
       

4